Citation Nr: 1604812	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for benign bladder hypertrophy with urinary frequency, claimed as bladder condition.

2.  Entitlement to an increased rating for degenerative arthritis, L5-S1, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to November 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required on all of the Veteran's claims.

First, the Veteran asserts that his bladder disability is due to his service connected cervical spine and low back disabilities.  The record reflects that the Veteran underwent a VA examination in which the examiner concluded that the Veteran's bladder problems were not due to those disabilities.  The examiner did not, however, address whether the bladder disability was aggravated by those disorders.  An addendum opinion is thus necessary.

The record reflects that the Veteran's lower back and neck disorders were last examined more than six years ago.  In the interim, evidence was added to the record suggesting that the disability picture for those disorders is no longer accurately reflected by the last examination report.  Consequently, another examination of the service-connected low back and cervical spine disorders are necessary.




Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected spinal disabilities.  The entire claims file must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies, including range of motion studies, should be conducted, and all clinical findings should be reported in detail. 

The examiner should note the ranges of motion and whether any ankylosis is present.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or repeated use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

2.  The AOJ should obtain an addendum opinion as to the nature and etiology of the Veteran's benign bladder hypertrophy with urinary frequency.  The addendum should be obtained from the same examiner who conducted the December 2009 examination, if available. 
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's benign bladder hypertrophy with urinary frequency was chronically worsened (i.e., aggravated) by his service-connected cervical spine or low back disabilities.  

In responding to the above, the examiner should provide a rationale that takes into account the lay and medical evidence.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  The Veteran and his representative should then be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


